Citation Nr: 1426910	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a lock back disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Michelle A. Marshall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1988. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  .

In addition to the paper claims file, there is are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in these files include a March 2014 hearing transcript.  Any future consideration of this appellant's claim should take into consideration the existence of the electronic record.

The issue of entitlement to service connection for a low back disability, to include as secondary to service-connected disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2006 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that the evidence of record did not show that low back disability was incurred in or caused by active military service.  
 
2.  Evidence received subsequent to the March 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
2.  Evidence received since the March 2006 rating decision is new and material, and the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for a low back disability, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Claim to Reopen

A March 2006 rating decision denied service connection for a low back disability.  The RO essentially concluded that no low back disability was incurred in or caused by active military service.  The Veteran did not file a notice of disagree or submit new and material evidence within one year of the decision.  38 C.F.R. § 3.156(b).  The March 2006 rating decision thereby became final.

Evidence received since the March 2006 rating decision includes the Veteran's March 2014 hearing testimony, wherein the Veteran stated (in pertinent part) that his low back disability was caused or aggravated by his service-connected cervical strain.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2006 rating decision and finds that the Veteran's testimony, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a low back disability.  Notably, service connection for cervical spine disability was not established at the time of the March 2006 decision.  The credibility of the Veteran's assertion that his neck disability has caused or aggravated his low back disability is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  This evidence is certainly new.  Presuming its credibility, the Board finds this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that the medical opinion addressing the etiology of the Veteran's low back disability does not contain sufficient detail to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  First, the May 2012 VA examiner essentially stated that he could not resolve the issue of whether the Veteran's degenerative disc disease was aggravated by his service-connected right shoulder disability without resorting to mere speculation.  This opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  Moreover, the examiner did not provide an opinion as to whether the Veteran's degenerative disc disease was caused and/or aggravated by his service-connected cervical strain.  On remand, a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's low back disability from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's low back disability (degenerative disc disease) was at least as likely as not (a 50 percent probability or greater) was: 

(a) caused by the Veteran's muscle damage of the right shoulder or his cervical strain or
 
(b) aggravated by the Veteran's muscle damage of the right shoulder or his cervical strain. 

The examiner should address the contention that the Veteran's assertion that his neck and shoulder disorders have altered his body habitus (shifting and compensation) that has led to his low back disorder.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
 
2.  When the development has been completed, adjudicate the claim for service connection for a low back disability.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


